— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of manslaughter in the second degree (Penal Law § 125.15 [1]), defendant’s primary claim is that the trial court erred in its charge on the law of justification by instructing the jury to use an objective standard. We reject this claim because we find the charge in this case indistinguishable from the trial court’s charge in People v Comfort (113 AD2d 430) and People v Crosby (115 AD2d 988). We have considered defendant’s remaining claim and find it without merit. (Appeal from judgment of Erie County Court, Dillon, J. — manslaughter, second degree.) Present — Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.